                                         UNITED STATES DISTRICT COURT
                                        for the   District of                                           New Jersey

                United States of America
                                                                           ORDER SETTING CONDITIONS
                             V.
                     Barry Markman
                                                                                  OF RELEASE
                       lli~~                                                                                    ~ ~)
                                                                                       Case Number: Cr. 11-//rJ./ 1 r ..."t!l(~"j
IT IS ORDERED on this 4th day September, 2019 that the release of the defendant is subject to the following conditions:
       (1) The defendant must not violate any federal, state or local law while on release.
       (2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
                 42 U.S.C. § 14135a.
       (3) The defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before
                 any change in address and/or telephone number.
       (4) The defendant must appear in court as required and must surrender to serve any sentence imposed.

                                                           Release on Bond

Bail be fixed at $      /H; tlf:-0                               and the defendant shall be released upon:

         ( ~xecuting an unsecured appearance bond ( ) with ec-signor(s-)_ _ _ _ _ _ _ _ _ _ _ _ __
         ( ) Executing a secured appearance bond ( ) with co-signor(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         ( ) Executing an appearance bond with approved sureties, or the deposit of cash in the full amount of the bail in

                                                 Additional Conditions of Release

Upon finding that release by the above methods will not by themselves reasonably assure the appearance of the defendant
and the safety of other persons and the community, it is further ordered that the release of the defendant is subject to the
condition(s) listed below:

IT IS FURTHER ORDERED that, in addition to the above, the following conditions are imposed:
      ( ~eport to Pretrial Services ("PTS") as directed and advise them immediately of any contact with law
      ( ) The defendant shall not attempt to influence, intimidate, or injure any juror or judicial officer; not tamper
      ( ) The defendant shall be released into the third party custody of - - - - - - - - - - - - - -
               who agrees (a) to supervise the defendant in accordance with all the conditions ofrelease, (b) to use every effort to
               assure the appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately
               in the event the defendant violates any conditions of release or disappears.


                         Custodian Signature: _ _ _ _ _ _ _ _ _ _ _ _ __                       Date: - - - - - - - - -




RFV   \/09                                                                                                             Page I of3
(~The defendant's travel is restricted to ( l/1"N"ew Jersey ( ~ther ?.fl.-1/~<.,u,(,., , /~ 1
( ~ Surrender all passports and travel documents to PIS. Do not apply for newtr@eldocuments. '                        1~4/i
( ) Substance abuse testing and/or treatment as directed by PTS. Refrain from obstructing or tampering with U
( 1)./Refrain from poss~ssing a firearm, ~estructive device, or other dangerous weapons. All firear~~-n tt,u 1 ,
( ~ental health testmg/treatment as duected by PTS.                                         ~                          ·~
( ~bstain from the use of alcohol.                                                            ff 'L       l /LC~
( ,:..)/Maintain current residence or a residence approved by PTS.                                  .hJ A ., ,, . /,1
( ) Maintain or actively seek employment and/or commence an education program.                    / 1. / v,;.:._,vil.l-L) ·
( ) No contact with minors unless in the presence of a parent or guardian who is aware of the present offense.
( ) Have no contact with the following individuals: ______________________
( ) Defendant is to participate in one of the following home confinement program components and abide by
         ( ) (i) Curfew. You are restricted to your residence every day (       ) from        to _ __
          ( ) (ii) Home Detention. You are restricted to your residence at all times except for
                    employment; education; religious services; medical, substance abuse, or mental health
                    treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                    as pre-approved by the pretrial services office or supervising officer; or
          ( ) (iii) Home Incarceration. You are restricted to your residence at all times except for medical
                    needs or treatment, religious services, and court appearances or other activities pre-
                    approved by the pretrial services office or supervising officer.

( ) Defendant is subject to the following computer/internet restrictions which may include manual
    ( ) (i)     No Comouters - defendant is prohibited from possession and/or use of computers or
    ( ) (ii) Comouter - No Internet Access: defendant is permitted use of computers or connected
    ( ) (iii) Computer With Internet Access: defendant is permitted use of computers or connected
              devices, and is permitted access to the Internet (World Wide Web, FTP Sites, IRC Servers,
              Instant Messaging, etc.) for purposes pre-approved by Pretrial Services at [ ] home [ ]
              for employment purposes.
      (    \   (iu) ron1;1pnt of flthPr RP1;11clPnt1;1 -hu C'rm«Pnt nf nthPr rP«i~Pnt« in thP hnmP ::inu C'nmn11tPr«


                                                                                                                 (        ) Other:

 (    ) Other:---------------------------------

 (    ) Other:---------------------------------




                                                                                                             Page 2 of3
                                          ADVICE OF PENALTIES AND SANCTIONS

  0 THE DEFENDANT:

  ·ou ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
          Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your
  rrest, a revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court
  r1d could result in imprisonment, a fine, or both.
          While on release, if you commit a federal felony offense the punishment is an additional prison term of not more
 ian ten years and for a federal misdemeanor offense the punishment is an additional prison term of not more than one
 ear. This sentence will be consecutive (i.e., in addition to) to any other sentence you receive.
          It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal
 1vestigation; tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or
 1formant; or intimidate or attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties
 )r tampering, retaliation, or intimidation are significantly more serious if they involve a killing or attempted killing.
          If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a
 ~ntence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are
 onvicted of:
          (1)      an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more -
                   you will be fined not more than $250,000 or imprisoned for not more than 10 years, or both;
          (2)      an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you
                   will be fined not more than $250,000 or imprisoned for not more than five years, or both;
          (3)      any  other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or
                   both;
          (4)      a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or
                   both.
          A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you
 eceive. In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                    Acknowledgment of the Defendant

        I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to
>bey ~11 conditions_ofrelease, to appear as directed, and surrender to s~ve an~~tence imposed. I am aware of the
>enalt1es and sanct10ns set forth above.                              ,.~ v_,::>---
                                                                            1~   7/"'/
                                                                       /l/
                                                                       l1   1Jefendant 's Signature
                                                                      c,17{} ,6/\-tC./ rJ:5
                                                                                   City and State

                                                Directions to the United States Marshal

       ( ~ The defendant is ORDERED released after processing.
       ( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or
           judge that the defendant has posted bond and/or complied with all other conditions for release. If still in
           custody, the defendant must be produced before ~ e ~~ the ~ime and p'.ace specified.
   Date
                r~{
                A,? .
                   ,,--p;   t'..   /J
                                   11   2tJ I
                                                1                                            ~<t-:
                                                                                 Judicial Officer's Sienature
                                                                                   [Judge's name and title]
                                                                                    Printed name and title


nr,r   1 /(\0                                                                                                   Page 3 of3
